DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 11-12 and 14-16 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki (US20140153198, “Yamasaki”).
Re claim 9, Yamasaki discloses a motor 2 comprising: 
a rotor 14 (fig 2, para [0065]) including an axially extending shaft 15 (fig 2); 
a stator 12 (fig 2) surrounding a radially outer side of the rotor 14 (fig 2); 
a housing (fig 2, para [0065], includes 11 & 17-18) accommodating the rotor 14 and the stator 12 therein; 
a heat sink 50 (figs 2, 7 & 9-15, para [0075) disposed axially above the stator 12 (fig 2); 
a board 31 (figs 2 & 7-9, para [0077]) fixed axially above the heat sink 50 (figs 2 & 7); 
a connector 60 (figs 2-9 & 16-22, para [0074]) radially outside the housing (figs 2, 6 & 8); and 
a connector pin 621 (figs 7, 9 & 16-20, para [0089]) accommodated in the connector 60 (figs 7, 9 & 16-20) and electrically connected to the board 31 (fig 7, para [0089]); wherein 
the heat sink 50 includes a main body 51 (fig 10, para [0083]), and a protrusion 52 which is continuous with the main body 51 (fig 10), the protrusion 51 extending radially outward of the housing (figs 2, 7 & 9, extends radially outward of 11); 
the connector 60, the protrusion 52, and the board 31 overlap in this order when viewed from axially below (figs 2, 7 & 9); and 
the connector pin 621 is positioned radially outside the protrusion 52 figs 2, 7, 9-10, 12 & below, 621 extends through 521; the portion of 52 indicated in fig 12 below).

    PNG
    media_image1.png
    538
    533
    media_image1.png
    Greyscale


Re claim 11, Yamasaki discloses claim 9 as discussed above and further discloses a clearance is provided in an axial direction between the protrusion 52 and the connector 60 (figs 2 & 21).
Re claim 12, Yamasaki discloses claim 9 as discussed above and further discloses the connector pin 621 includes: 
a board connection portion (figs 7, 16-19 & below) connected to the board 31 (fig 7, para [0089]); and 
a connector connection portion (figs 5-6, 16, 19 & below, inside of peripheral wall 63) connected to the connector 60 (figs 5-6 & 16); and 
a position of the board connection portion and a position of the connector connection portion are different in a radial direction (figs 16, 19 & below).

    PNG
    media_image2.png
    371
    778
    media_image2.png
    Greyscale


Re claim 14, Yamasaki discloses claim 9 as discussed above and further discloses the connector pin 621 is inserted separately into the connector 60 (figs 6,9 & 16-21, para [0089], since 621 is electrically conductive & 60 is inherently made of electrically insulation material so that the two pins 621 do not short).
Re claim 15, Yamasaki discloses claim 9 as discussed above and further discloses the connector 60 is a rectangular or substantially rectangular parallelepiped (figs 16-20); and 
the protrusion 52 is positioned at one side of the connector 60 in a longitudinal direction (figs 7, 9, 10, 22 & below) and above the connector 60 in a height direction (figs 7, 9, 10, 22 & below, same as axial direction).

    PNG
    media_image3.png
    395
    799
    media_image3.png
    Greyscale

Re claim 16, Yamasaki discloses claim 9 as discussed above and further discloses an electric power steering device (fig 1, para [0053]) comprising the motor 2 according to claim 9 (figs 1-2, para [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Tsuboi (US20150156927, “Tsuboi”).
Re claim 13, Yamasaki discloses claim 12 as discussed above and further discloses the connector pin includes: 
a radially extending portion extending radially inward (figs 16, 19 & below); and when viewed from axially below, the radially extending portion overlaps the protrusion 52 (figs 2, 7, 9-10, 20 & 22) and an upper surface of the radially extending portion is positioned below a lower surface of the protrusion 52 (figs 2, 7, 9-10, 16, 19, 22 & below).

    PNG
    media_image4.png
    370
    764
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    348
    843
    media_image5.png
    Greyscale

Yamasaki discloses claim 13 except for:
an axially extending portion positioned radially outside the protrusion and extending in the axial direction; and
radially extending portion extending radially inward from a lower end of the axially extending portion.
Tsuboi discloses an axially extending portion (figs 1-3, 8-9, 12-13 & below, para [0051], [0060], discloses 61 includes power connections & 35 is power board similar to Yamasaki; figs & 61 imply axial & radially extending portion as indicated below) positioned radially outside the protrusion (figs 1-3, 6-7, 12-13 & below, protrusion portion of 40 indicated below) and extending in the axial direction (figs 1-2, 8, 12 & below); and
the radially extending portion (figs 1-2, 12 & below) extending radially inward from a lower end of the axially extending portion (figs 1-2, & below).

    PNG
    media_image6.png
    425
    662
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    447
    412
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pin of Yamasaki with an axially extending portion positioned radially outside the protrusion and extending in the axial direction; and the radially extending portion extending radially inward from a lower end of the axially extending portion, as disclosed by Tsuboi, in order to arrange the connector to be connected from a different direction, as demonstrated by Tsuboi.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The main reason for indicating claim 10 as allowable is the inclusion of the limitations, inter alia, of:
“The motor according to claim 9, further comprising a choke coil (80a) electrically connected to the board (70); wherein the connector (200), the protrusion (140a), the board (70), and the choke coil (80a) overlap in this order when viewed from axially below.”

    PNG
    media_image8.png
    526
    516
    media_image8.png
    Greyscale

The closest prior art Yamasaki (US20140153198), do not disclose the above limitations.
Yamasaki discloses the choke coil 76 but does not disclose the connector 60, the protrusion 52, the board 31 and the choke coil 76 overlap in this order when viewed from axially below.

    PNG
    media_image9.png
    315
    478
    media_image9.png
    Greyscale


Conclusion
	
Shimakawa (US20200195098, has foreign priority date) discloses heat sink 40, board 20, connector CNT, connector pins and a choke coil 49 (figs 7 &  9-16).
Hattori (US20200220435, same assignee) is not prior art, but similar to the instant application but does not disclose the heat sink protrusion 104 overlapping the connector 200 and the board 70, as well as the choke coil 80 (figs 1 & 9-12). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834